



Exhibit 10.5




 
 
 
TO:
Javier Feliciano
 
 
 
 
FROM:
Ray Oppel, Chairman of the Compensation Committee (the “Committee”)
 
 
 
 
DATE:
March 21, 2018
 
 
 
 
RE:
Notice of Approved 2018 Compensation (“Notice”)
 
 
 
 



Reference is made to that certain employment agreement (the “Employment
Agreement”), effective January 1, 2017, concerning the employment and
compensation of Javier Feliciano, the Company’s Executive Vice President and
Chief Human Resources Officer (“Executive”).
Base Salary Adjustment
As provided in the Employment Agreement, the Employee’s base salary is subject
to annual review and may, in the Committee’s discretion, be increased or
decreased under the Company’s standard compensation policies for executive-level
employees. With respect to the Executive, the Committee has reviewed Executive’s
base salary and concluded that it is appropriate to adjust Executive’s base
salary for the Company’s 2018 fiscal year to $340,000.
Annual Bonus Adjustment
Under Executive’s Employment Agreement, the Executive’s Target Bonus is set at a
minimum amount of $200,000 for the Company’s 2018 fiscal year - or such greater
amount as may be provided in a written notice to the Executive from the
Committee. Moreover, the Executive’s actual Bonus for a fiscal year is an amount
ranging from 0% to 133% of the Target Bonus (or such upper percentage limit as
otherwise established in writing by the Committee), contingent upon the
achievement of one or more performance goals established by the Committee.
Accordingly, this is to provide notice to the Executive that Executive’s Target
Bonus for the Company’s 2018 fiscal year is being adjusted to $212,500 and
actual Bonus will be an amount ranging from 0% to 200% of the Target Bonus.
Thus, the maximum Bonus payable to the Executive for the 2018 fiscal year will
be $425,000 (i.e., 200% of the Target Bonus).
Performance Share Award
Under Executive’s Employment Agreement, the Executive’s annual Performance Share
Award is a target number of shares with a fair market value on the date of grant
worth a minimum of $184,000 or such greater amount as may be provided to
Executive in a written notice from the Committee. The PSA has a three year
performance period. The PSA that is payable for the performance period, if any,
shall be an amount ranging from 0% to 150% of the target number of shares,
contingent on the achievement of one or more performance goals established by
the Committee.
Accordingly, this is to provide notice to the Executive that Executive’s PSA
target for the 2018 fiscal year will be based on a grant value of $212,500; the
PSA payable with respect to such grant shall be in the 0% to 150% range of the
target.





--------------------------------------------------------------------------------





Performance-Based Restricted Stock Units
Under Executive’s Employment Agreement, the Executive’s annual Performance-Based
Restricted Stock Unit Award is a target number of shares with a fair market
value on the date of grant worth a minimum of $184,000 or such greater amount as
may be provided to Executive in a written notice from the Committee. The
Performance-Based Restricted Stock Unit Award has a three year performance
period.
Accordingly, this is to provide notice to the Executive that Performance-Based
Restricted Stock Unit Award for the 2018 fiscal year will be based on a grant
value of $212,500.
* * * * *
Except as specifically expressed in this Notice, the Employment Agreement shall
remain in full force and effect. To the extent there is any contradiction or
inconsistency between the terms of this Notice and the terms of the Employment
Agreement, the terms and intended effect of this Notice shall control.


COMPENSATION COMMITTEE


/s/ Ray Oppel
 
 
By:
Ray Oppel
 
 
 
Chairman of the Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Javier Feliciano
 
March 21, 2018
Executive
 
Date
 
 
 
 








